Citation Nr: 0028395	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-11 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Restoration of a 40 percent disability rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from August 1990 to 
August 1993.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO), which proposed to reduced the 
appellant's disability evaluation for low back strain from 40 
to 10 percent and, thereafter, effectuated this proposed 
action in September 1998.


FINDINGS OF FACT

1.  VARO's reduction of the back disability evaluation was 
procedurally in accordance with the provisions of 38 C.F.R. § 
3.105.

2.  The Board finds that the examinations on which VARO 
reduced the appellant's disability rating to 10 percent were 
as at least as "full and complete" as the examination upon 
which the appellant's 40 percent rating was awarded; also, 
the clinical findings that formed the predicate for the 
reduction demonstrate improvement as required by 38 C.F.R. 
§ 3.344(c).


CONCLUSION OF LAW

The criteria for restoration of a 40 percent for lumbosacral 
strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 3.344 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 C.F.R. § 3.344(c) (1999) provides that, if a rating has 
been in effect for 5 years or more, the provisions of 38 
C.F.R. § 3.344(a) must be complied with in any rating 
reduction.  The latter provision requires that there be 
material improvement in the disability before there is any 
rating reduction.  See Peyton v. Derwinski, 1 Vet. App. 282, 
286-87 (1992).  The 40 percent evaluation for the appellant's 
lumbosacral strain had been in effect since December 16, 
1995, and reduction of the rating from 40 percent to 10 
percent was effectuated ultimately on December 1, 1998.  
Accordingly, the 40 percent rating has not been in effect for 
5 years or more.

We observe that the appellant does not contend, nor does the 
record demonstrate any procedural defect in the disability 
award reduction.  See 38 C.F.R. § 3.105(e) (1999).  VA 
regulations provide that, where reduction in evaluation of a 
service-connected disability is considered warranted, and the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared, setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (1999).  The Board notes that this was done 
in the instant case.  In December 1997, VARO proposed the 
reduction in the appellant's 40 percent disability evaluation 
for her back disability, and she was properly notified of the 
proposed action.

Furthermore, the regulations provide that the veteran is to 
be notified of the contemplated action (reduction or 
discontinuance), given detailed reasons therefor, and given 
60 days for the presentation of additional evidence to show 
that compensation payments should be continued at their 
present level.  The veteran is also to be informed that he 
may request a predetermination hearing, provided that the VA 
receives the request within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. § 
3.105(e),(h) (1999).  In the instant case, the Board finds 
that VARO furnished the appellant appropriate notice of the 
proposed rating reduction for her back disability in January 
1998.  Moreover, the appellant subsequently submitted 
statements indicating her disagreement with the proposed 
rating reduction, along with supporting evidence, all of 
which was considered by VARO.  The appellant also requested a 
predetermination hearing, which was conducted in May 1998.  
The proposed reduction was effectuated in a September 1998 
rating decision, effective December 1, 1998.  Therefore, the 
Board finds that VARO's reduction of the back disability 
evaluation was procedurally in accordance with the provisions 
of 38 C.F.R. § 3.105.

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 
7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 
(1993).  The provisions above apply to ratings which have 
continued for long periods at the same level (5 years or 
more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve. (Emphasis added)  
Re-examinations disclosing improvement, physical or mental, 
in these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344(c).  Although the 40 percent evaluation for 
the appellant's lumbosacral strain was in effect for less 
than 5 years, evidence establishing improvement in the 
disability is nevertheless required before the evaluation may 
be reduced.  See 38 C.F.R. §§ 3.104(a), 3.344(c) (1999).

We note that, as indicated above, since the appellant's 40 
percent disability rating was not in effect for a long period 
(five years or more), the rating agency is not required to 
demonstrate that the appellant's back condition materially 
improved or that it is reasonably certain that the 
improvement will be maintained under ordinary conditions of 
life.  See 38 C.F.R. § 3.344(c) (Emphasis added).

After reviewing the evidence of record, the Board finds that 
the examinations on which the reduction was based were at 
least as full and complete as the examination upon which the 
appellant's 40 percent rating was awarded; also, the Board 
finds that the clinical findings that formed the predicate 
for the reduction demonstrate improvement as required by 
38 C.F.R. § 3.344(c).

A review of the record discloses that the appellant's 
service-connected back condition was assigned a 40 percent 
disability rating based on report of VA examination dated 
December 1995.  This examination report shows complaints of 
low back pain with spasms, treated once or twice a week with 
a heat massager.  She also reported that standing or walking 
over two hours caused backache and pain, and occasionally 
spasms.  She stated that "It almost feels as though the back 
was going to open wide open."  Clinical evaluation was 
negative for postural abnormality or fixed deformity, but the 
musculature of the back appeared weakened and there was 
limited range of lumbar motion.  The range of motion was 30 
degrees on forward flexion, 20 degrees on backward extension, 
25 degrees on bilateral flexion, and 20 degrees on bilateral 
rotation.  The examiner indicated that there was objective 
evidence of pain on motion.  The appellant reported pain in 
the low back with leg raising above 45 degrees, bilaterally.  
She could walk on her toes, but complained of pain in the 
back when walking on her heels.  The diagnosis was strain of 
the lumbar spine.

The appellant's service-connected lumbosacral strain was 
reduced by a rating decision dated September 1998 from 40 to 
20 percent based on the rating criteria set out under 
diagnostic code 5295 and the medical findings on report of VA 
examination dated May 1997 and August 1998.  The May 1997 
examination report was the basis for the proposed reduction 
in December 1997 and shows complaints of occasional back 
pain, mostly with prolonged standing or walking, but no 
complaints of spasms.  On evaluation, straight leg raises 
were negative and no neurological deficits were shown.  
Muscle tone of the upper and lower extremities was described 
as excellent.  Muscle strength of the upper and lower 
extremities was graded 5/5.  There was no atrophy of the 
muscles or deformity.  Clinical findings were positive for 
"evidence of exaggerated lumbar lordosis on lumbar 
curvature."  The range of lumbar motion was 100 degrees on 
forward flexion, 40 degrees on backward extension, 70 degrees 
on right lateral flexion, and 80 degrees on left lateral 
flexion.  Pain on motion was not reported and there was no 
sacroiliac tenderness on palpation.  The diagnostic 
impression was chronic lumbosacral strain felt to be 
secondary to mechanical exaggerated lumbar lordosis.  It was 
noted that the appellant was able to perform activities of 
daily living with minimal discomfort occasionally.

On subsequent VA examination in August 1998, the appellant 
now complained of low back pain radiating down the leg, with 
numbness and weakness, and pain ranging from 3 to 12 on a 
scale of 10 on a daily basis.  She reported taking Advil and 
Tylenol for relief of symptoms and indicated that she engages 
in exercises.  Clinical findings were negative for weakness, 
sensory deficits, and reflex changes.  Motor strength was 
graded as 5/5.  Straight leg raising was negative.  Gait 
examination revealed no antalgic component.  The range of 
lumbar motion was 95 degrees on forward flexion, 35 degrees 
on backward extension, 40 degrees on bilateral flexion, and 
35 degrees on bilateral rotation.  An x-ray study was 
unremarkable, except for lumbar scoliosis with minimal 
hypertrophic changes.  The assessment lumbar strain.  The 
examiner commented as follows:

There is no evidence of weakened 
movement, including movement against 
varying amounts of resistance.  There is 
no evidence of excess fatigability with 
use.  There is no evidence of 
incoordination and there is no evidence 
of painful motion or pain with use.  It 
is my opinion, that even during flare-ups 
[sic], there is no significant evidence 
of weakened movement including movement 
against resistance.  There is also during 
there flare-ups [sic], no evidence of 
fatigability, incoordination or painful 
motion that is significant.

Prior to reducing the appellant's back disability rating from 
40 to 20 percent, VARO also considered a private hospital 
report dated December 1996 and VA treatment records for the 
period of January to September 1997, along with sworn 
testimony from a personal hearing conducted in December 1996.

The December 1996 private hospital report shows that the 
appellant was admitted for right sided neck pain.  Nurse's 
notes reflect that the appellant reportedly was having a 
muscle spasm in the lower back and, when she sat up, she felt 
a "pull" on the right side of the neck and shoulder.

VA treatment records show that the appellant was seen for an 
exacerbation of low back pain in May 1995.  She reported that 
prolonged sitting or standing aggravated the condition, and 
that rest, massage, and heat relieved it.  She denied 
radiation in to the lower extremities, along with numbness or 
tingling.  An x-ray of the spine was normal, except for 
lumbar scoliosis.  Objectively, there was low back pain with 
flexion greater than 45 degrees and with bilateral flexion, 
but there were no spasms.  The assessment was chronic low 
back pain exacerbation.  On follow-up a couple weeks later, 
the appellant reported that low back pain was unchanged and 
that she had been doing low back strengthening exercises.  No 
further exacerbations of low back pain were reported.  In 
November 1996, the appellant stated that she needed clearance 
for work because she has low back pain off and on.  In 
January 1997 during annual mammogram screening, history of 
chronic low back pain was noted.  The assessment was chronic 
low back pain secondary to muscle spasms.

At her May 1998 personal hearing, the appellant testified 
that her back condition was manifested by constant pain that 
varied in intensity from intense to mild and which was 
aggravated by certain activities, such as, sitting or 
standing in excess of two hours.  She further testified that 
she experiences back spasms "every now and then," and 
sometimes twice a week.  She also testified that she 
experiences neurological symptoms.
Comparing the examination conducted in December 1995 with the 
examinations conducted in May 1997 and August 1998, the Board 
finds that the recent examinations on which the reduction was 
based were at least as full and complete as the examination 
upon which the appellant's 40 percent rating was awarded.  
Both examination reports contain a medical history, chief 
complaints, and comparable clinical findings.

Furthermore, the examinations upon which the reduction was 
predicated demonstrates improvement.  The VA examination in 
May 1997 discloses improvement per the appellant's own 
statements and, although she appears to have retreated from a 
position wherein she states that she has occasional back 
pain, with no complaints of spasms, to more recently 
complaints of constant or daily pain of varying severity 
(with a subjective neurological component), the clinical 
findings of record do not corroborate her new subjective 
complaints or compromise the clinical findings from the May 
1997 VA examination.

We note that, prior to the proposed reduction, clinical 
improvement is clearly shown.  At the May 1997 VA 
examination, there were no complaints or findings for spasms, 
straight leg raising was negative, the range of lumbar motion 
had increased from 45 to 100 degrees on flexion, and 
objective evidence of pain on motion was not shown.  
Furthermore, these clinical findings are consistent with 
those on subsequent VA examination in August 1998, 
notwithstanding revised subjective complaints by the 
appellant.  The clinical findings from the May 1997 and 
August 1998 VA examinations are also consistent with those 
shown on VA outpatient treatment.  We observe that, from 1995 
to 1997, there is only one documented flare-up or 
exacerbation of lumbosacral strain and, as such, the Board 
finds that the appellant's sworn testimony, although 
relevant, is of diminished probative value in considering her 
request for restoration.

Accordingly, as improvement of the appellant's lumbosacral 
strain is shown by the medical evidence of record, the Board 
finds that VARO was justified in reducing the appellant's 
non-protected disability rating from 40 to 10 percent under 
the provisions of 38 C.F.R. § 3.344.
ORDER

Restoration of a 40 percent disability evaluation for 
lumbosacral strain is denied.




		
	C.P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

